Citation Nr: 1105417	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-39 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection and a 10 percent rating for posttraumatic stress 
disorder (PTSD). 

In March 2006, the RO granted an initial rating of 50 percent for 
PTSD, effective the date of service connection.  

The Veteran testified before the Board sitting at the RO in 
January 2008.  A transcript of the hearing is associated with the 
claims file. 

In July 2008, the Board remanded the claim for additional 
development.  In September 2009, the Board denied an initial 
rating in excess of 50 percent.  The Veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In August 2010, the Court in part vacated the Board's 
decision and remanded the claim for compliance with the 
instructions in a Joint Motion for Remand.  
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In January 2010, the Veteran submitted additional evidence 
including a single page document dated in November 2009 from the 
Social Security Administration (SSA).  The document informed the 
Veteran that he had been awarded disability benefits effective in 
August 2008 for an unspecified disability beginning May 5, 2007.  

Although generally VA is not bound by that determination, it is 
pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  Because the SSA's decision and the records upon 
which the agency based its determination may be relevant to VA's 
adjudication of his pending claim, VA is obliged to attempt to 
obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 
38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all medical and adjudicative 
records associated with the award of 
disability benefits to the Veteran in 
November 2009.  Associate any records 
received with the claims file. 

2.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for a rating in 
excess of 50 percent for PTSD.  If the 
benefit sought remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.   

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


